Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 3-9, drawn to a waveguide display including specifics drawn to the structure making up the first and second input couplers (e.g. two separate prisms in a first direction (claim 3/fig. 6); two separate prisms in an orthogonal direction (claim 4/fig. 5); etc.), classified in G02B 6/34.
II. Claims 10-11, drawn to a waveguide display including specifics drawn to the structure making up the fold gratings (e.g. multiplexed fold gratings performing two-dimensional expansion (claim 10/fig. 7); or first and second separate fold gratings providing pupil expansion in a first direction (claim 11/figs. 1-6)), classified in G02B 27/0081.
III. Claims 12-13 and 16, drawn to a waveguide display including specifics drawn to the structure making up the source (e.g. LEDs (claims 12-13); microdisplay (claim 16)), classified in G02B 2027/0112.
IV. Claims 14-15 and 17-18, drawn to a waveguide display including specifics drawn to the structure making up the type of gratings used, classified in G02B 27/0101.
V. Claims 21-22, drawn to a waveguide display including specifics wherein input couplers and output couplers of the first and second waveguides overlap, wherein at least one grating in the first waveguide display has optical power for focusing light extracted from the first waveguide to a first focal plane, wherein at least one grating in , classified in G02B 27/0172.
The inventions are independent or distinct, each from the other because:
Inventions I-V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j), drawn to related but distinct inventions. In the instant case, the inventions as claimed can have a materially different claimed design as shown by the different limitations set forth in the claims of each group above and not requiring the features of each of the other groups. Furthermore, the inventions as claimed do not overlap in scope (i.e. are mutually exclusive), and there is nothing of record to show them to be obvious variants.
The above groups have a materially different design and do not overlap in scope since each group has been shown above, by the specific limitations listed in each of the groups above, to be distinct and mutually exclusive. All of the groups additionally appear to have utility, and stand alone as claimed as there is nothing of record to show them to be obvious variants. 
Also, M.P.E.P. 806.05 specifically states that “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claim 1 links inventions I-V.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim(s) including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 
It is noted that claims 2, 19 and 20 will be examined with any of the elected Groups; claim 23 with be examined with the election of any of Species IC-IG, IIA-IIB (set forth below), or Groups III-V. 
Additionally, if election is made to Group I, then Applicant must additionally elect claims directed to the following patentably distinct species:
Species IA: Claim 3 (drawn to figure 6);
Species IB: Claim 4 (drawn to figure 5);
Species IC: Claim 5 (which appears to be drawn to figures 1 and 4);
Species ID: Claim 6 (which appears to be drawn to figures 3 and 7);
Species IE: Claim 7 (drawn to figure 1);
Species IF: Claim 8 (not shown);
Species IG: Claim 9 (not shown).
The species are independent or distinct because of the functionally different configurations and modes of operation described in the claim of each species, and shown in the figures of the species set forth above. In addition, these species are not obvious variants of each other based on the current record.
Additionally, if election is made to Group II, then Applicant must additionally elect claims directed to the following patentably distinct species:
Species IIA: Claim 10 (drawn to figure 7);
Species IIB: Claim 11 (which appears to be drawn to figures 1-6);
The species are independent or distinct because of the functionally different configurations and modes of operation described in the claim of each species, and shown in the figures of the species set forth above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(b) the prior art applicable to one invention would not likely be applicable to another invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
As per M.P.E.P. 812.01, a telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement because of the complexity of the restriction requirement, and/or because the Examiner knows from past experience than an election will not be made by telephone since applicants generally want the restriction in writing.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/11/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872